C

Interim Decision #1498

MATTER OF SPARNAliN
Application for Extension. of Nonimmigrant Stay
A-14444036
Decided by Acting District Director August 19, 196'5
A six-month,extension of stay in order to .complete - his visits to Westinghouse
facilities on technical and administrative matters is granted a nonimmigrant
visitor for business who is employed as a thermodynamics engineer in West
Germany by a firm associated with Westinghouse Metric Corporation, whose
means of support while in the United States is his salary from his employer, and who has maintained his nonimmigrant status since entry and is
holder of a passport valid to a date more than one year hence.
,

The subject is a thirty-two-year-old native and citizen of Germany.
He is employed as a thermodynamics engineer by Siemens-Schuckertwerke A. G., Muelheim, West Germany. He was admitted to the
United States on February 20, 1965, as a. nonimmigrant -visitor for
business. His authorized period of stay will expire on August 20,
1965.

The subject has requested a six-month extension of temporary stay
in order that he may continue visiting the offices, shops, and laboratories of the Westinghouse Electric Corporation. this means of support while in the United States is his salary from his employer in
Germany. A letter in support of the application from the Westinghouse Electric Corporation confirms that the applicant is an emPloyee
of Siemens-Schuckertwerke A.G.; that he has been visiting WestinghOuse facilities on technical and administrative matters; and that he
does not receive any remuneration from the Westinghouse Electric
Corporation. The letter further shows that the applicant's employer
is associated with Westinghouse, and is licensed to buildoquipment in
Germany to Westinghouse designs and patents; and that the applicant will require approximately six more months to - complete his visits to the Westinghouse facilities.
The applicant is the holder of a German passport valid to July 31,
1967. He ryas admitted as a. nonimmigrant visitor for business, and
has .continued to maintain his noninunigrant status. He requires
285

Interim Decision *1498
approximately six additional months to accomplish the purpose for

which he came to this country. All requirements having been met,
the application will be granted.
ORDER: It is ordered that the applicant be granted an extension
of temporary stay as a nonimmigrant visitor for business to February
19, 1966.

286

